DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response the claims filed 06/27/2022 in which claims 1, 2, 8-12, 15, and 18-21 have been amended. Claims 1, 2, 4-12, and 14-21 are currently pending. In response to the After Final Consideration Pilot request filed 27 June 2022, all of the rejections in the most recent office action are overcome. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, and 21 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In each of Claims 1, 11, and 21:
…during the incremental training, for each preceding embedding partition that precedes the particular embedding partition in the sequence of embedding partitions, synchronously applying any changes made to any of the parameter values of the particular decoder replica to the decoder replica of the plurality of decoder replicas corresponding to the preceding embedding partition, such that the one or more parameter values of the particular decoder replica and the one or more parameter values of the decoder replica of the plurality of decoder replicas corresponding to the preceding embedding partition are constrained to have the same values.
Specifically, the combination of during the incremental training, for each preceding embedding partition that precedes the particular embedding partition in the sequence of embedding partitions, synchronously applying any changes made to any of the parameter values of the particular decoder replica to the decoder replica of the plurality of decoder replicas corresponding to the preceding embedding partition, such that the one or more parameter values of the particular decoder replica and the one or more parameter values of the decoder replica of the plurality of decoder replicas corresponding to the preceding embedding partition are constrained to have the same values was not taught or fairly suggested in the prior art of record. 
The closest prior art of record is Ladjal et al. (“A PCA-LIKE AUTOENCODER”) which describes an autoencoder consisting of two sub-networks to carry out transformations to a latent space. However, does not teach generating a plurality of decoder replicas and having one or more parameter values set equal to one or more parameter values of the decoder, thus fails to constrain values of a particular decoder replica and a decoder replica to a preceding embedding to be the same as required by the claims. Yoo et al. (“Density Estimation and Incremental Learning of Latent Vector for Generative Autoencoders”) discloses IAE, AE, and LDE autoencoders with multiple learning strategies. Although Yoo uses the same structure for each autoencoder, the reference fails to explicitly disclose the one or more parameter values of the decoder replica of the plurality of decoder replicas corresponding to the preceding embedding partition are constrained to have the same values as required by the claims. Kadav et al. (“US 20170039485”) discloses a method of installing model replicas where the plurality of model replicas is trained in parallel using parameter updates. Kadav does not teach the parameter values of the model replicas are constrained to have the same values. 
Therefore, the independent claims taken as a whole, including the specific features of during the incremental training, for each preceding embedding partition that precedes the particular embedding partition in the sequence of embedding partitions, synchronously applying any changes made to any of the parameter values of the particular decoder replica to the decoder replica of the plurality of decoder replicas corresponding to the preceding embedding partition, such that the one or more parameter values of the particular decoder replica and the one or more parameter values of the decoder replica of the plurality of decoder replicas corresponding to the preceding embedding partition are constrained to have the same values are considered allowable. When taken as a whole, the dependent claims are allowed at least because of the allowable features recited in independent Claims 1, 11, and 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 2, 4-12, and 14-21 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/           Primary Examiner, Art Unit 2122